Exhibit 10.2

SECOND AMENDMENT TO

PURCHASING AGREEMENT

This SECOND AMENDMENT TO PURCHASING AGREEMENT (this “Amendment”) is made and
entered into this 5th day of October by and between ICOP DIGITAL, INC., a
Colorado corporation (“Client”) and FCC, LLC, d/b/a First Growth Capital
(“Purchaser”).

WHEREAS, Purchaser and Client are parties to a certain Purchasing Agreement,
dated November 3, 2008 (the “Agreement”) pursuant to which Purchaser makes
advances and other extensions of credit to Client, which advances and extensions
of credit are secured by security interests upon the Collateral; and

WHEREAS, the parties desire to amend the Agreement as hereinafter set forth;

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in and in this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Definitions. Capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such term in or the Uniform
Commercial Code as in effect from time to time in the State of Florida.

2. Amendments. Subject to the conditions set forth below, the Agreement is
amended by deleting Section 6(a)(a) in its entirety and substituting the
following in lieu thereof:

“CLIENT shall maintain a Tangible Net Worth of at least Two Million Five Hundred
Thousand Dollars ($2,500,000.00) at all times. As used herein, “Tangible Net
Worth” means, as of any date, the total assets of CLIENT minus the total
liabilities of CLIENT calculated in conformity with GAAP.”

3. Conditions. The effectiveness of this Amendment is subject to the following
conditions precedent (unless specifically waived in writing by Purchaser):

(a) Client shall have executed and delivered such other documents and
instruments as Purchaser may require;

(b) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Purchaser and its legal counsel;

(c) No Event of Default shall have occurred and be continuing; and

(d) There shall have occurred no material adverse change in the business,
operations, financial condition, profits or prospects of Client, or in the
Collateral.

(e) In consideration of the accommodations made by Purchaser hereunder, Client
agrees to pay to Purchaser (a) a fee of $5,000.00 (the “Amendment Fee”) together
with this Amendment, and (b) on demand all costs and expenses of Purchaser in
connection with the preparation, execution, delivery and enforcement of this
Amendment and any other transactions contemplated hereby and thereby, including,
without limitation, the fees and out-of-pocket expenses of legal counsel to
Purchaser. The Amendment Fee constitutes a fee for services and is not interest
or a charge for the use of money.

 

1



--------------------------------------------------------------------------------

4. Representations and Warranties of Client. Client represents and warrants that
(a) no Event of Default exists under the Agreement or under the Amendment;
(b) the representations and warranties of Client contained in the Agreement and
in the Amendment were true and correct in all material respects when made and
continue to be true and correct in all material respects on the date hereof;
(c) the execution, delivery and performance by Client of this Amendment and the
consummation of the transactions contemplated hereby are within the legal power
of Client and have been duly authorized by all necessary company action on the
part of Client, do not require any approval or consent, or filing with, any
governmental agency or authority, do not violate any provisions of any law, rule
or regulation or any provision of any order, writ, judgment, injunction, decree,
determination or award presently in effect in which Client is named or any
provision of the charter documents of Client and do not result in a breach of or
constitute a default under any agreement or instrument to which Client is a
party or by which it or any of its properties are bound; (d) this Amendment
constitutes the legal, valid and binding obligation of Client, enforceable
against Client in accordance with its terms; (e) all payroll taxes required to
be withheld from the wages of Client’s employees have been paid or deposited
when due; (f) Client is entering into this Amendment freely and voluntarily with
the advice of legal counsel of its own choosing; and (g) Client has freely and
voluntarily agreed to the releases, waivers and undertakings set forth in this
Amendment.

5. Reaffirmation of Obligations. Client hereby ratifies and reaffirms the
Agreement, and all of its obligations and liabilities thereunder. Client
acknowledges and agrees that all terms and provisions, covenants and conditions
of the Agreement shall be and remain in full force and effect and constitute the
legal, valid, binding and enforceable obligations of Client in accordance with
their respective terms as of the date hereof. Client shall pay to Purchaser all
costs and expenses, including legal fees, incurred by Purchaser in connection
with preparation, negotiation and closing of this Amendment.

6. Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Agreement, and
shall not be deemed to be a consent to the modification or waiver of any other
term or condition of the Agreement. Except as expressly modified and superseded
by this Amendment, the terms and provisions of the Agreement are ratified and
confirmed and shall continue in full force and effect.

7. No Novation, etc. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Agreement,
as amended hereby, shall remain in full force and effect. Notwithstanding any
prior mutual temporary disregard of any of the terms of the Agreement, the
parties agree that the terms of the Agreement shall be strictly adhered to on
and after the date hereof, except as expressly modified by this Amendment.

8. Release of Claims. To induce Purchaser to enter into this Amendment, Client
hereby releases, acquits and forever discharges Purchaser, and Purchaser’s
officers, directors, agents, employees, successors and assigns, from all
liabilities, claims, demands, actions or causes of action of any kind (if any
there be), whether absolute or contingent, due or to become due, disputed or
undisputed, liquidated or unliquidated, at law or in equity, or known or
unknown, that any one or more of them now have or ever have had against
Purchaser, whether arising under or in connection with the Agreement, or
otherwise.

 

2



--------------------------------------------------------------------------------

9. Waiver of Limitations Period. Client hereby waives the benefit of any statute
of limitations that might otherwise bar the recovery of any of the Obligations
from any one or more of them.

10. Non-Waiver of Default. Neither this Amendment nor Purchaser’s continued
making of loans or other extensions of credit at any time extended to Client in
accordance with the Agreement shall be deemed a waiver of or consent to any
Event of Default. Client agrees that such Events of Default shall not be deemed
to have been waived, released or cured by virtue of advances, loans or other
extensions of credit at any time extended to Client pursuant to the terms of the
Agreement or the execution of this Amendment.

11. Relationship of Parties; No Third Party Beneficiaries. Nothing in this
Amendment shall be construed to alter the existing debtor-creditor relationship
between Client and Purchaser to one other than a debtor-creditor relationship.
This Amendment is not intended, nor shall it be construed, to create a
partnership or joint venture relationship between or among any of the parties
hereto. No person other than a party hereto is intended to be a beneficiary
hereof and no person other than a party hereto shall be authorized to rely upon
or enforce the contents of this Amendment.

12. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

13. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument.

14. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
heirs and personal representatives.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

3



--------------------------------------------------------------------------------

By:  

/s/ Jerry Shea

  Jerry Shea, Vice President

 

ICOP DIGITAL, INC. By:  

/s/ David C. Owen

  David C. Owen, CEO

 

Attest: /s/ Laura E. Owen Secretary (Corporate Seal)

[SEAL]